Citation Nr: 0901098	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Achilles 
tendonitis.

2.  Entitlement to service connection for gastrointestinal 
bleed.

3.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to the use of steroids for 
a service connected disability.

4.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to the use of steroids for 
a service connected disability.

5.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities, to include as secondary 
to the use of steroids for a service connected disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the use of steroids for a service 
connected disability.

8.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

9.  Entitlement to special monthly compensation based on aid 
and attendance or housebound status.

10.  Entitlement to an evaluation in excess of 10 percent 
disabling for chronic myopathy secondary to the use of 
steroids for a service connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the veteran was initially denied service 
connection for any arthritis condition due to steroids in an 
RO rating decision dated in September 1989.  Subsequently, 
the veteran raised the issue of entitlement to service 
connection for a cervical spine condition, to include as 
secondary to the use of steroids for a service connected 
disability, during a hearing of an unrelated matter before 
another Veterans Law Judge in November 1991.  This claim was 
adjudicated by the RO in a rating decision dated in June 1999 
and denied on the basis that it was not well grounded.

Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA) provides that if a claim that was denied as not well 
grounded became final between July 14, 1999, and November 9, 
2000, it may be readjudicated under the VCAA "as if the 
denial or dismissal had not been made," provided a timely 
request is filed by the claimant or on the Secretary's own 
motion.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If 
there was a request made by the claimant, that request had to 
be filed by the claimant no later than two years after the 
date of the enactment of the VCAA, i.e., not later than 
November 9, 2002.

Here, as noted above, the veteran's claim of entitlement to 
service connection for a cervical spine condition, to include 
as secondary to the use of steroids for a service connected 
disability, was raised in an unrelated hearing before another 
Veterans Law Judge in November 1991.  The claim was 
subsequently adjudicated in a rating decision dated in June 
1999, denying service connection on the basis of the claim 
being not well grounded, and became final in June 2000 when 
no timely notice of disagreement was received by the RO.  
Subsequently, the veteran submitted a new claim for 
entitlement to service connection for a cervical spine 
condition, to include as secondary to the use of steroids for 
a service connected disability, in May 2001.  The Board 
interprets the veteran's subsequently claim for entitlement 
to service connection for a cervical spine condition, to 
include as secondary to the use of steroids for a service 
connected disability, which was made prior to November 9, 
2002, as a request to have the veteran's previously denied 
claim readjudicated under the VCAA.  See 38 C.F.R. § 3.155(a) 
(2008) (recognizing that that a Member of Congress can make 
an informal claim on behalf of a veteran).

In this regard, the Board notes that the General Counsel of 
VA has recognized that if a timely request for readjudication 
has been made under section 7 (b) of the VCAA, the first 
adjudication of the claim must be made by the agency of 
original jurisdiction, and if the veteran wishes to appeal, 
he or she must file a timely notice of disagreement with the 
decision, even when, as here, the original decision had been 
appealed.  Further, when a claim is readjudicated under the 
VCAA, the Board need not vacate any prior decision on the 
claim.  VAOPGCPREC 03-2001, 66 Fed. Reg. 33,311 (2001).  In 
light of the foregoing, the Board treats the subsequent 
January 2003 rating decision currently on appeal as a de novo 
adjudication.

The veteran has filed a motion to reinstate the docket number 
associated with the veteran's appeal of the RO's May and 
September 1989 rating decisions.  The Board notes that these 
rating decision are subsumed by the subsequent January 1992 
Board decision and the June 1999 RO decision.  The veteran's 
motion, therefore, is in essence a claim of entitlement to an 
earlier effective date.  The Board notes that this claim is 
premature, as service connection for a cervical spine 
condition has not yet been granted, and has not been 
developed or certified to the Board on appeal.  Therefore, 
this claim will not be addressed in this opinion.

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.

The issue of entitlement to service connection for a cervical 
spine condition, to include as secondary to the use of 
steroids for a service connected disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1966 to July 1968.

2.  On June 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeals regarding the issues of entitlement 
to service connection for Achilles tendonitis; entitlement to 
service connection for gastrointestinal bleed; entitlement to 
service connection for a left shoulder condition, to include 
as secondary to the use of steroids for a service connected 
disability; entitlement to service connection for peripheral 
neuropathy of both upper extremities, to include as secondary 
to the use of steroids for a service connected disability; 
entitlement to service connection for hypertension; 
entitlement to service connection for diabetes mellitus, to 
include as secondary to the use of steroids for a service 
connected disability; entitlement to automobile and adaptive 
equipment or for adaptive equipment only; entitlement to 
special monthly compensation based on aid and attendance or 
housebound status; and entitlement to an evaluation in excess 
of 10 percent disabling for chronic myopathy secondary to the 
use of steroids for a service connected disability is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(8) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In June 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  Because the statements of the veteran 
and the veteran's representative offered during his June 2008 
hearing were later reduced to writing and incorporated into 
the record in the form of a written transcript, the 
transcript of that hearing has been accepted as the veteran 
and his representative's withdrawal of the issues of 
entitlement to service connection for Achilles tendonitis; 
entitlement to service connection for gastrointestinal bleed; 
entitlement to service connection for a left shoulder 
condition, to include as secondary to the use of steroids for 
a service connected disability; entitlement to service 
connection for peripheral neuropathy of both upper 
extremities, to include as secondary to the use of steroids 
for a service connected disability; entitlement to service 
connection for hypertension; entitlement to service 
connection for diabetes mellitus, to include as secondary to 
the use of steroids for a service connected disability; 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only; entitlement to special monthly 
compensation based on aid and attendance or housebound 
status; and entitlement to an evaluation in excess of 10 
percent disabling for chronic myopathy secondary to the use 
of steroids for a service connected disability.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).

The appellant, through his authorized representative, has 
withdrawn the issues of issues of entitlement to service 
connection for Achilles tendonitis; entitlement to service 
connection for gastrointestinal bleed; entitlement to service 
connection for a left shoulder condition, to include as 
secondary to the use of steroids for a service connected 
disability; entitlement to service connection for peripheral 
neuropathy of both upper extremities, to include as secondary 
to the use of steroids for a service connected disability; 
entitlement to service connection for hypertension; 
entitlement to service connection for diabetes mellitus, to 
include as secondary to the use of steroids for a service 
connected disability; entitlement to automobile and adaptive 
equipment or for adaptive equipment only; entitlement to 
special monthly compensation based on aid and attendance or 
housebound status; and entitlement to an evaluation in excess 
of 10 percent disabling for chronic myopathy secondary to the 
use of steroids for a service connected disability and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding these issues.  
Accordingly, the Board does not have jurisdiction to review 
these issues currently on appeal and they are dismissed.



ORDER

The appeal of the issue of entitlement to service connection 
for Achilles tendonitis is dismissed.

The appeal of the issue of entitlement to service connection 
for gastrointestinal bleed is dismissed.

The appeal of the issue of entitlement to service connection 
for a left shoulder condition, to include as secondary to the 
use of steroids for a service connected disability, is 
dismissed.

The appeal of the issue of entitlement to service connection 
for peripheral neuropathy of both upper extremities, to 
include as secondary to the use of steroids for a service 
connected disability, is dismissed.

The appeal of the issue of entitlement to service connection 
for hypertension is dismissed.

The appeal of the issue of entitlement to service connection 
for diabetes mellitus, to include as secondary to the use of 
steroids for a service connected disability, is dismissed.

The appeal of the issue of entitlement to automobile and 
adaptive equipment or for adaptive equipment only is 
dismissed.

The appeal of the issue of entitlement to special monthly 
compensation based on aid and attendance or housebound status 
is dismissed.

The appeal of the issue of entitlement to an evaluation in 
excess of 10 percent disabling for chronic myopathy secondary 
to the use of steroids for a service connected disability is 
dismissed.


REMAND

The veteran seeks entitlement to service connection for a 
cervical spine condition, to include as secondary to the use 
of steroids for a service connected disability.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

In the current case, the veteran has been provided VA 
Compensation and Pension (C&P) examinations regarding his 
cervical spine condition in October 1997 and December 2002.

In October 1997, after examination, the veteran was diagnosed 
with cervical spondylolysis and rheumatiolgic conditions 
including polymyositis, fibromyalgia, and fibromyositis.  The 
examiner explained that steroids do not cause osteoarthric 
changes but rather avascular changes and noted that the 
veteran did not have any avascular changes of the spine.  The 
examiner indicated that, to the best of his knowledge, the 
veteran's arthritis of the spine had not been connected with 
the veteran's use of prescribed steroids.  The Board notes 
that while the examiner indicated that the veteran's 
conditions had not been connected in the past with the 
veteran's steroid use, the examiner did not provide an 
opinion on whether the veteran's arthritis or other noted 
cervical spine condition was related to the veteran's service 
or proximately due to or permanently aggravated by the 
veteran's use of prescribed steroids for a service connected 
disability.

In December 2002, an addendum to a July 2001 VA examination 
was added to the claims folder addressing questions regarding 
the veteran's condition.  The examiner indicated that the 
veteran had excellent strength in the upper extremities and 
reflexes were brisk and equal with no gross sensory defects.  
The examiner reported that the veteran did not have any 
evidence of conditions related to systemic steroids.

The Board notes that the veteran has been diagnosed since 
1989 with cervical spondylolysis at C4-6, with 
electromyography (EMG) results showing denervations 
consistent with cervical spondylitic disease, as well as 
myelopathy (secondary to steroid use for his asthma).  In a 
January 1990 statement, a private physician reported that the 
veteran had a history of osteoarthritis, likely related to 
chronic steroid use, affecting the C4, C5, and C6 (with 
cervical stenosis documented).  In another private treatment 
note, dated in February 1990, the veteran was noted to have 
cervical spondylitic myelopathy aggravated by his use of 
prescribed steroids for his asthma.

The Board notes that the VA examiners in October 1997 and 
December 2002 did not comment upon the findings of the 
veteran's private physicians in 1990 finding an association 
between the veteran's cervical spine conditions and the 
veteran's use of prescribed steroids.  Therefore, the claim 
must be remanded for the veteran to be afforded another VA 
C&P back examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his cervical spine by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of any cervical spine condition found and 
an opinion whether any disease or 
disability found is at least as likely as 
not (50 percent or greater possibility) 
proximately due to or permanently 
aggravated by the veteran's active 
service and/or the pharmaceuticals 
prescribed to treat the veteran's 
service-connected conditions.  The 
examiner should specifically comment upon 
the findings of the veteran's private 
physicians dated in January and February 
1990.  The examiner must provide a 
complete rationale for any stated 
opinion.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


